     Case 2:19-cv-01631-RFB-DJA Document 25 Filed 12/30/19 Page 1 of 2




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                      ***
 5
      GARLAND HENDERSON,                                    Case No. 2:19-cv-01631-RFB-DJA
 6                                                          Related Case No. 2:19-cv-1448-RFB-DJA
                             Plaintiff,
 7
            v.                                              ORDER
 8
      CLARK COUNTY SCHOOL DISTRICT, ET
 9    AL.,
10                           Defendants.
11

12          This matter is before the Court on Plaintiff Counsel Dan M. Winder’s Motions to

13   Withdraw (ECF Nos. 20-21), filed on December 20, 2019. Pursuant to Local Rule (“LR”) IA 11-

14   6, “[n]o attorney may withdraw after appearing in a case except by leave of Court after notice has

15   been served on the affected client and opposing counsel.” See LR IA 11-6(b). Having reviewed

16   the motion, the Court finds that requirements of LR IA 11-6(b) have been met. Mr. Winder

17   indicates that he has been terminated as counsel for Garland Henderson and Tammie Keith-

18   Henderson. The Court will require that Garland Henderson and Tammie Keith-Henderson notify

19   the Court by January 27, 2020 as to their intent to proceed pro se or with other representation.

20   Failure to do so may result in dispositive sanctions

21          Further, Mr. Winder requests that both actions be stayed for 90 days and an extension of

22   120 days be granted to the discovery deadlines. Those requests are denied. Indeed, LR IA 11-

23   6(d) expressly states, “[W]ithdrawal . . . of an attorney will not alone be reason for delay of

24   pretrial proceedings, discovery, the trial, or any hearing in the case.”

25          IT IS HEREBY ORDERED that Plaintiff Counsel Dan M. Winder’s Motions to

26   Withdraw (ECF Nos. 20-21) are granted in part and denied in part.

27          IT IS FURTHER ORDERED that Plaintiffs Garland Henderson and Tammie Keith-

28   Henderson shall notify the Court as to whether they intend to proceed pro se or retain counsel by
     Case 2:19-cv-01631-RFB-DJA Document 25 Filed 12/30/19 Page 2 of 2




 1   January 27, 2020. Failure to notify the Court as to their representation status may subject them

 2   to dispositive sanctions, including a recommendation for dismissal of this action.

 3          IT IS FURTHER ORDERED that Plaintiff Counsel’s request to stay the proceedings for

 4   90 days and extend discovery deadlines for 120 days are denied.

 5          IT IS FURTHER ORDERED that the Clerk of the Court shall add the last known

 6   address of Plaintiffs to the civil docket and send a copy of this Order to Plaintiffs’ last known

 7   address:

 8          Garland Henderson                              Tammie-Keith Henderson

 9          P.O. Box 13913                                 P.O. Box 13913

10          Las Vegas, NV 89112                            Las Vegas, NV 89112

11          702-423-8769                                   702-423-8769

12          Garland.henderson10 @yahoo.com                 ketammie@yahoo.com

13          DATED: December 30, 2019

14
                                                           DANIEL J. ALBREGTS
15                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  Page 2 of 2
